Citation Nr: 0209370	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  00-10 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for penile pain, 
claimed as residuals of a circumcision.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.  

(The issue of entitlement to service connection for a low 
back disorder will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought.  The veteran filed a timely 
appeal, and the case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  

The Board will address the issue of whether new and material 
evidence has been submitted to reopen a previously denied 
claim for service connection for a low back disorder.  In 
light of its decision set forth below, however, the Board is 
currently undertaking additional development with respect to 
the issue of entitlement to service connection for a low back 
disorder pursuant to the authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development is completed, the Board 
will provide notice of development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903)).  After giving the 
required notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing that issue.  



FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues of entitlement to service 
connection for penile pain, claimed as residuals of a 
circumcision, and whether new and material evidence has been 
submitted to reopen a previously denied claim for service 
connection for a low back disorder.  

2.  The veteran underwent a circumcision in service.  

3.  There is no objective medical evidence that any problems 
the veteran currently experiences with respect to his penis 
are related to the circumcision he underwent in service.  

4.  A March 1983 administrative decision by the RO denied 
service connection for a low back disorder.  

5.  The evidence submitted since the RO's March 1983 
administrative decision is not cumulative or duplicative of 
evidence previously submitted, and bears directly and 
substantially on the issue under consideration.  Further, it 
is of such significance that it must be considered in order 
to fairly decide the merits of the veteran's claim for 
service connection.  


CONCLUSIONS OF LAW

1.  Penile pain or other disorders associated with the penis 
were not incurred in or permanently aggravated by any 
incident of the veteran's active service, to include a 
circumcision performed therein.  38 U.S.C.A. §§ 1131, 5103, 
5107 (West Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

2.  The March 1983 administrative decision by the RO, denying 
his claim for service connection for a low back disorder, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

3.  The evidence received since the RO's March 1983 
administrative decision is new and material, and the 
veteran's claim for service connection for a low back 
disorder has been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran currently maintains that he underwent a 
circumcision procedure in service, and that he now 
experiences penile pain and discoloration as a result of such 
procedure.  In addition, he asserts that he injured his back 
by playing basketball shortly before his discharge from 
service.  Accordingly, he maintains that service connection 
for penis and low back disorders is warranted.  In such 
cases, the VA has a duty to assist the veteran in developing 
facts which are pertinent to such claims.  

I.  Service Connection

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his claim for 
VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 
2001).  This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id.  The ultimate 
responsibility for furnishing evidence, however, rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  

In the present case, the VA's redefined duty to notify and 
assist the veteran has been fulfilled.  The Board finds that 
although the RO did not have the benefit of the explicit 
provisions of the VCAA when the case was first adjudicated, 
the veteran has nevertheless been provided adequate notice of 
the evidence needed to substantiate his claim for service 
connection for penile pain, claimed as residuals of a 
circumcision.  In that regard, the Board concludes that the 
discussions as contained in the initial rating decision, in 
the subsequent statement of the case, and in correspondence 
to the veteran outlining his rights and duties under the VCAA 
have provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claim.  The Board finds that such documents 
are essentially in compliance with the VA's revised notice 
requirements.  Accordingly, the Board finds that the VA does 
not have any further outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested and obtained all 
clinical treatment records as identified by the veteran.  To 
that end, the Board concludes that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable disposition of the issue of service connection 
for penile pain has been identified and obtained.  The 
evidence of record includes the veteran's service medical 
records, records of treatment following service, the report 
of a VA rating examination, multiple personal statements made 
by the veteran in support of his claim, and a transcript of 
personal hearing testimony given before the undersigned Board 
member at the RO.  

Moreover, the Board finds that the medical opinions rendered 
in November 2000 address the central issue in this case 
(e.g., the etiology of the veteran's penile complaints).  
Therefore, the Board finds that scheduling the veteran for an 
additional rating examination would result in unnecessary 
delay, and would not add anything of substance to the 
evidentiary record.  The Board is unaware of any additional 
relevant evidence which is available in connection with this 
claim, and concludes that all reasonable efforts have been 
made by VA to obtain the evidence necessary to substantiate 
the veteran's claim for service connection for penile pain, 
claimed as residuals of a circumcision.  Accordingly, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1131 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2001).  While the VCAA has eliminated 
the well-grounded claim requirement, however, the claimed 
disability or disorder must still be shown by a medical 
diagnosis.  Further, a medical nexus must still be 
established between the claimed disability and an injury or 
disease incurred during the veteran's active service, or 
otherwise due to a service-connected disability.  

The veteran's service medical records disclose that in 
September 1980, the veteran complained of chronic irritation 
on his penis, and was observed to have cracks on his 
foreskin.  He subsequently underwent a circumcision in 
October 1980, and was noted to have been healing well 
afterwards.  The service medical records show that the 
veteran denied experiencing dysuria or profuse bleeding, and 
indicated that he urinated well.  The final treatment note 
pertaining to the circumcision discloses that the veteran's 
penis was found to have been well healed with all sutures 
dissolved, and without swelling or tenderness.  Other than 
noting that the veteran had undergone a circumcision which 
had required a brief period of inpatient observation 
immediately following the surgery, the report of the service 
separation examination contains no mention of any residual 
problems associated with the veteran's penis.  

After the veteran's claim for service connection was received 
in June 2000, he submitted a number of statements indicating, 
in substance, that he had experienced difficulty with his 
penis including residual stitches which had not dissolved, 
discoloration, and pain.  Post service clinical treatment 
records dating from August 1986 through September 2000 
disclose that in June 2000, the veteran was seen at a local 
VA outpatient clinic for complaints of sporadic discomfort of 
the distal penis at the previous circumcision site.  The 
veteran apparently indicated at that time that he experienced 
no difficulty with erections, etc.  The treating physician 
noted that the veteran had been circumcised and had some 
vitiligo.  A subsequent treatment note dated in September 
2000 indicates that the veteran had been seen previously for 
pain at the tip of his penis, particularly at the end of the 
stream.  Such symptoms were then noted to have resolved, 
however.  The veteran reported at that time that he 
experienced no further symptomatology when he urinated, and 
he was able to void with good stream.  On examination at that 
time, he was observed to be a normal circumcised male, and 
the treating physician concluded with an impression of 
urethral pain, resolved.  

The veteran underwent a VA rating examination in November 
2000.  The report of that examination shows that the veteran 
had a history of uncomplicated circumcision some 20 years 
previously, and was being evaluated for occasional discomfort 
at the tip of his penis.  The veteran reported that such 
symptoms occurred every several months, and would last 
approximately one week.  Such complaints were not associated 
with any lesions, discharge, or specific activity.  The 
veteran denied any history of sexually transmitted diseases 
or urethral discharge.  He indicated that he might have 
dysuria, but there was no history of any urologic problems.  
On examination, the veteran was observed to be circumcised 
without any redundant foreskin or lesions.  He was, however, 
shown to have an irregular darkened area on the ventral 
surface of the glans, which was characterized as non-
indurated, and with no urethral discharge.  The examiner 
noted that the veteran explained that the darkened area of 
the glans had been present for several years and that it was 
slowly increasing in size.  The veteran expressed concern 
that his penile pain was related to the circumcision he 
underwent some 20 years previously in service.  The examiner, 
however, stated that he felt that such was not very likely.  
The examiner stated that he was unsure of the etiology of the 
veteran's subjective complaint.  

Following his examination by the first VA physician discussed 
above, the veteran sought an additional medical opinion from 
another VA urologist.  According to the VA physician, the 
veteran was upset with the examining physician's statement 
indicating that he did not feel that there was a connection 
between the veteran's circumcision and his present 
complaints.  The VA urologist indicated that he then examined 
the veteran, and expressed concurrence with the opinions 
offered by the examiner who initially examined the veteran.  
He indicated that he attempted to explain to the veteran that 
his symptoms might be related to a different disorder, and 
that he might need additional work-up.  The examiner observed 
that the veteran continued to insist that his symptoms were 
related to his circumcision.  The examiner stated that he 
responded by indicating that while he could not completely 
rule out a connection between the circumcision and the 
veteran's symptoms, he was unable to find any evidence to 
support and confirm that such symptoms were in fact related 
to circumcision.  The VA attending urologist indicated that 
he then advised the veteran that he had to be objective in 
making any assessment, and advised the veteran that similar 
symptoms could be caused by other not well understood 
disorders such as prostatitis/prostatodynia.  The examiner 
observed that the veteran was displeased with the interview 
and stated that he would seek legal counseling if necessary.  

In May 2002, the veteran appeared at a personal hearing 
before the undersigned Board member at the RO, and testified 
that he had undergone a circumcision in service in 1980, and 
that he had experienced problems with his penis since that 
time.  According to the veteran, some of the stitching had 
not dissolved which caused swelling.  He stated that he took 
Tylenol for pain in additional to topical creams of some sort 
which he claimed relieved discomfort somewhat, although he 
was not currently undergoing any treatment.  The veteran 
explained that he would experience episodic flare-ups 
involving pain and swelling for no apparent reason.  

The Board has evaluated the foregoing, and must conclude that 
the preponderance of the evidence is against a grant of 
service connection for penile pain, claimed as residuals of 
an in-service circumcision.  The Board observes that while 
the veteran was admitted for a brief period of inpatient 
observation following the procedure, he was found to have 
healed satisfactorily, and no residual problems or complaints 
were noted on the report of the service separation 
examination.  No problems associated with the veteran's penis 
were documented until the veteran sought treatment for penis 
pain in June 2000.  

After seeking treatment in June 2000, the veteran was seen 
once more in July 2000 and again in September 2000, when his 
symptoms were characterized as having been resolved.  None of 
the clinical treatment records contain any opinion suggesting 
that the veteran's subjective complaints of pain were in any 
way related to the circumcision he had undergone in service.  
The veteran appears to base his contention on the premise 
that the problems he has claimed to experience are actually 
ongoing residuals from the circumcision he underwent in 
service.  Such premise has not, however, been established by 
the objective medical evidence.  

The veteran underwent a VA examination in November 2000, and 
after he sought a second opinion immediately after undergoing 
the initial examination, two VA physicians offered their 
opinions that his current penile problems were not related to 
the circumcision he underwent in service.  Both VA physicians 
had conducted separate examinations of the veteran, and 
concluded that there was no evidence, either resulting from 
clinical examination or a review of the medical evidence and 
history, to suggest that such a nexus existed between the 
currently claimed symptoms and the in-service circumcision.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for penile pain, claimed as residuals of a 
circumcision.  

In reaching the determination discussed here, the Board does 
not doubt the sincerity of the veteran's belief that the 
problems he claims to experience with his penis are a 
residual of the circumcision he underwent while in service.  
Such statements or assertions to that effect as made by the 
veteran, however, do not constitute medical evidence.  As a 
layperson, lacking in medical training and expertise, the 
veteran is not competent to address issues requiring an 
expert medical opinion, to include diagnoses or opinions as 
to medical etiology.  See generally Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Thus, the Board finds that the veteran's 
contentions, by themselves, cannot be accepted as 
significantly probative evidence in that regard.  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claim, he is not entitled to the benefit of the doubt in the 
resolution of his claim for service connection for penile 
pain.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1999).  
Accordingly, as stated, based upon the foregoing, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
penile pain, claimed as residuals of a circumcision.  
Accordingly, the veteran's appeal with respect to that issue 
is denied.  

II.  New and Material Evidence to Reopen a Previously Denied 
Claim
For Service Connection for a Low Back Disorder

The veteran's initial claim for service connection for a low 
back disorder was denied by a March 1983 administrative 
decision by the RO.  The veteran did not appeal that 
decision, which subsequently became final.  As such, his 
claim for service connection for a low back disorder may only 
be reopened if new and material evidence is submitted.  See 
generally 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  

In deciding claims to reopen filed prior to August 29, 2001, 
it must be determined whether the claimant has presented 
"new and material" evidence under the provisions of 
38 C.F.R. § 3.156(a) to reopen the prior claim.  See Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc); see also 
38 U.S.C.A. § 5108 (West 1991); Hodge v. West, 155 F.3d. 
1356, 1369-70 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (new and 
material evidence is "evidence not previously submitted to 
agency decision makers which bears directly and substantially 
on the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself, or in 
connection with evidence previously submitted, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.").  

Prior to November 9, 2000, a second step required that if the 
evidence presented was found to be new and material, the 
claim must be reopened and a determination made if the claim 
was well grounded.  On November 9, 2000, however, the VCAA 
was signed into law.  While the VCAA eliminated the concept 
of a "well-grounded claim," it did not eliminate the 
requirement for a claimant to submit new and material 
evidence in order for a previously denied claim to be 
reopened.  Accordingly, if new and material evidence has been 
found to have been submitted, the claim is reopened, and 
adjudicated on the merits, taking into account VA's redefined 
obligations with respect to the duty to assist the veteran in 
developing evidence.  VA must ensure that all other due 
process requirements have been met.  

Pursuant to the recent regulatory amendments, which are 
effective for claims filed on or after August 29, 2001, the 
term "new" is separately defined as not previously 
submitted, and "material" as related to an unestablished 
fact necessary to substantiate the claim.  Under the new 
standard as set forth by the regulatory amendment, the 
question at issue becomes "whether the evidence raises a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a)).  The duty to notify has 
remained in effect, and pursuant to a VBA Fast Letter, No. 
01-13 (Fed. 5, 2001), there is a duty to obtain evidence from 
any new source identified by the claimant.  Again, the Board 
emphasizes that the regulatory amendment is effective 
prospectively for claims filed on or after August 29, 2001.  
The veteran's current appeal will therefore be decided under 
the former version.  

In any event, the Board observes that the basic elements 
required for establishing service connection in a case such 
as the one under consideration have remained unchanged.  As 
set forth in greater detail with the issue addressed above, 
service connection means that the facts shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service, or if pre-existing such service, 
was aggravated during service.  See generally 38 U.S.C.A. 
§ 1110 (West Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  
Further, service connection may also be granted for any 
disease or disorder diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2001).  In addition, while a showing of a "well-
grounded claim" is no longer a valid basis for establishing 
service connection, see VCAA supra, the basic elements for 
establishing service connection, irrespective of the "well-
grounded" doctrine, have remained unchanged.  As stated 
above, there must be medical evidence of a present 
disability, evidence of an injury or disease in service, and 
competent medical evidence of a nexus or link between the 
currently diagnosed disorder and the veteran's active 
service.  

The evidence considered by the RO in reaching its decision of 
March 1983 consisted of the veteran's service medical records 
and statements by the veteran in which he asserted that he 
had sustained an injury to his lower back just prior to 
discharge, and that he was currently experiencing low back 
pain.  The service medical records were completely negative 
for any indication of complaints of or treatment for any back 
disorder or problem.  The veteran was scheduled to undergo a 
VA rating examination, but he did not report at the appointed 
time.  Accordingly, absent any evidence of a current low back 
disability or that the veteran had sustained such an injury 
in service, his claim was denied.  

In September 1999, the veteran attempted to reopen his 
previously denied claim for service connection.  Evidence 
received since the March 1983 final decision consists of 
clinical treatment records dating from August 1986 through 
November 2000, a signed affidavit received from the veteran's 
mother, personal statements offered by the veteran in support 
of his claim, and a transcript of personal hearing testimony 
given by the veteran before the undersigned Board member at 
the RO.  By his personal statements, the veteran indicated 
that he was playing basketball very shortly before his 
discharge from service, when he felt a snap and subsequent 
pain in his low back which persisted after his discharge.  By 
her lay affidavit received in November 1999, the veteran's 
mother stated that immediately upon returning home after his 
discharge from service, the veteran complained of severe, 
chronic low back pain, and sought a medical examination from 
the local VA medical center.  According to the veteran's 
mother, he was called away to Dallas, Texas, unexpectedly, 
and was unable to keep his scheduled appointment.  

The clinical treatment records disclose that in August 1986, 
the veteran was seen for a complaint of low back pain.  
According to the treatment note, he had sustained an injury 
on the job, and had been placed on light duty.  He was 
diagnosed at that time with mild degenerative joint disease 
of the lumbar spine.  The diagnosis of degenerative joint 
disease in the lumbar spine was generally supported in the 
subsequent clinical treatment records, although there was no 
opinion as to the etiology of such disorder offered.  An MRI 
conducted by a private physician in April 1992 disclosed mild 
degeneration and bulging of the L5-S1 and L4-5 disks without 
herniation or stenosis.  Further, a statement dated in April 
1999 was received from the veteran's private treating 
physician, in which he indicated that the veteran suffered 
from a herniated nucleus pulposus at L5-S1 as well as 
degenerative disc disease at L4-L5, and L5-S1.  Again, no 
opinion with respect to etiology was offered at that time.  
The veteran also submitted additional evidence pertaining to 
his prescribed pain medication.  

At his personal hearing of May 2002, the veteran testified 
that after having injured his back in service, he did not 
seek treatment at that time as he then thought he had only 
strained or pulled a muscle.  The veteran explained that he 
had not sought treatment until he had arrived in Dallas, 
Texas, at the local VA Medical Center (VAMC) following his 
discharge from service.  The veteran went on to testify that 
he had subsequently been diagnosed with degenerative joint or 
degenerative disc disease in the lumbar spine, and that he 
had sustained a subsequent, post-service injury to his back 
in approximately 1989 which precluded him from working for a 
period of time.  

While none of the medical evidence submitted after March 1983 
addresses the etiology of the veteran's diagnosed low back 
disorder or otherwise contains any opinion that such was 
incurred during the veteran's service, such evidence does, 
nevertheless show that the veteran has a present disability 
with respect to his low back.  At the time the veteran's 
claim was first considered in March 1983, none of the 
evidence then available (which consisted solely of the 
veteran's service medical records) contained any suggestion 
of a low back disorder.  Further, the Board observes that the 
veteran's initial claim for service connection for a low back 
disorder was submitted within days of his discharge from 
service in August 1982.  In view of the lay affidavit 
received from the veteran's mother indicating that the 
veteran did experience low back problems upon returning home, 
but that he was not then able to meet his scheduled 
appointment for examination, the Board finds that the newly 
submitted evidence, when considered as a whole, constitutes 
new and material evidence sufficient to reopen the veteran's 
claim for service connection within the meaning of 38 C.F.R. 
§ 3.156(a).  

The Board recognizes that the veteran has not produced a 
medical opinion suggesting service incurrence of his 
currently diagnosed low back disorder.  However, the Board 
notes that the newly submitted evidence does show a present 
disability with respect to the low back, and given that the 
veteran had complained of low back problems immediately upon 
his discharge from service, the Board finds that such 
evidence when viewed as a whole constitutes new and material 
evidence.  Such evidence was clearly not of record in March 
1993, and is clearly significant in that it establishes that 
the veteran has a present disability.  Moreover, while the 
August 1986 treatment note reflects the earliest medical 
record of a diagnosis of degenerative joint disease in the 
low back, the Board finds it reasonable to assume that such 
disorder was incurred or had developed over a period of time 
prior to August 1986.  The Board finds, therefore, that such 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim to 
reopen, and does contribute to a more complete picture of the 
veteran's claim for service connection.  

Accordingly, the Board finds that the newly submitted 
evidence is sufficient to reopen the veteran's claim for 
service connection for a low back disorder.  It is not, 
however, sufficient to warrant a grant of service connection, 
as a medical nexus must still be established between the now 
diagnosed low back disorder and the veteran's active service.  
For that reason, the Board finds that additional development 
regarding the issue of entitlement to service connection for 
a low back disorder must be undertaken.  In any event, to the 
limited extent that the veteran has submitted evidence 
sufficient to reopen the previously denied claim, his appeal 
with respect to that issue is granted.  


ORDER

Service connection for penile pain, claimed as residuals of a 
circumcision, is denied.  

New and material evidence having been submitted, the 
veteran's claim for service connection for a low back 
disorder has been reopened.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:


? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

